Name: Commission Regulation (EEC) No 1820/82 of 7 July 1982 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /42 Official Journal of the European Communities 8 . 7 . 82 COMMISSION REGULATION (EEC) No 1820/82 of 7 July 1982 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3480/80 (5), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during the months of April , May and June 1982, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 1 1 of Regulation (EEC) No 1418 /76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice originating in and coming from the Arab Repub ­ lic of Egypt is to be reduced shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . I1) OJ No L 291 , 19 . 11 . 1979 , p . 17. (3) OJ No L 146, 14. 6 . 1977, p . 9 . (4) OJ No L 302, 31 . 10 . 1973 , p . 1 . 0 OJ No L. 363 , 31 . 12. 1980, p . 84 . 8 . 7 . 82 Official Journal of the European Communities No L 201 /43 ANNEX to the Commission Regulation of 7 July 1982 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced (ECU/tonne) CCT Amounts heading Description to be No deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 31-86 2. Long grain 34-16 b) Husked rice : 1 . Round grain 39-83 2. Long grain 42-70 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 58-92 2. Long grain 86-21 b) Wholly milled rice : 1 . Round grain 62-75 2. Long grain 92-42 III . Broken rice 10-78